 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDWard Trucking Corp.andInternational Brotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpers of America,Local 107, Petitioner. Case4-RC-1562223 September 1986DECISION, DIRECTION,AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSThe National LaborRelations Board,by a three-member panel,has considered determinative chal-lenges and objections in a second election held 26October 1984and the hearing officer's report rec-ommending disposition of them.The election washeld pursuant to a Stipulated Election Agreement.'The tally ofballots shows eight for and five againstthe Petitioner,withsix challenged ballots.The Board has reviewed the record in light ofthe exceptionsand briefs,and has adopted thehearingofficer'sfindingsand recommendationsonly to the extent consistent herewith.2The Petitioner's objection alleges, inter alia, thatthe Employer paid for or subsidized the living ex-penses of employees Bowers, Lucas, Michael Sinisi,and John Sinisiafter theytransferred to theGloucester City, New Jerseyterminal as an induce-ment to vote against the Petitioner.With respect to the Petitioner'sobjection, thehearing officer found,inter alia,that the Employerallowed employeesGaryLucas,Michael Sinisi,and John Sinisi to live in a"company house" inorder "to influence votes of the employees in theelection."The hearing officer also found that theEmployer engaged in objectionable conduct byproviding employee Everette Bowers,on an open-ended basis,$25 perweek for meals,$25 per weekfor lodging,and a weekly reimbursement for travelexpenses to go home on the weekends.3 We dis-agree.1.TheEmployer is a general commodities carri-er with its headquarters in Altoona,Pennsylvania,and operates 16 other terminals located in Pennsyl-'On 13 July 1984 anelection was held pursuantto a Stipulated Elec-tionAgreement.The tally of ballots shows 9 votes forand 10 votesagainst the Petitioner,with 3 determinative challenges.The Petitionerfiled timely objectionsto the election and on 17 August the Acting Re-gionalDirectorissued a Report onObjectionstoElectionand Chal-lenged Ballots recommending that certain of the objections and chal-lengesbe set forhearing.Subsequently,on 11 October,a supplementalreport issuedsetting the 13 July election aside pursuant to the parties'stipulation and directing that a second electionbe conducted.Y In the absenceof exceptions,we adopt, pro forma,the hearing offi-cer's recommendationthat thechallenges to the ballotsof Gary Lucas,John Sinisi,Michael Sinisi,and EveretteBowersbe overruledand thatthe remainingportions of the Petitioner's objection be overruled. We fur-ther adopt the hearing officer's recommendations as to the remainingchallenges.8The hearing officerrecommended all other portionsof the Petition-er's objection be overruledvania,New Jersey, Ohio, and North Carolina. Theinstant caseinvolves an election held at the Em-ployer's terminalinGloucester City, New Jersey.Included in the unit are, inter alia, all full-time andpart-time drivers, mechanics, and dockmen.The undisputed facts show that employee GaryLucas transferred from the Employer'sHarrisburgterminal andbegan working at the Employer'sGloucesterterminal duringthe last week of July,approximately 2 months before the election. JohnSinisi and his brother Michael transferred from theEmployer's Harrisburg facility and began workingin the Gloucesterterminal duringthe second weekof August.4 The record reveals, and the hearing of-ficer found, that the Employer had a policy of pro-viding transferees with a $25-per-week meal allow-ance for at least 2 weeks and open-ended lodgingcosts with the length of time to be determined bythe Employer's director of operationsBurns on acase-by-case basis. Upon his transfer, Lucas lived atthe Gloucester City Inn for a period of 5 weeks atthe Employer'sexpense.John andMichael Sinisieach initially boarded at the Gloucester City Innfor a period of 4 weeks at the Employer's expense.The evidence also reveals that during the criticalperiod the Employer was implementing a majorcost-efficiency project at the terminals, which hadas one of its objectives the lowering of the Em-ployer's labor expenses. In or around the middle ofAugust 1984, the Employer's GloucesteroperationsmanagerDelutis reviewed the prior month'smotelexpensesfor himself and other employees and rec-ommended to Bums that the Company rent ahouse near the terminal in order to substantiallyreduce the Employer's motel bills.5 In September1984 the Employer rented a house on a month-to-month basis for $650 a month, and Lucas, the Sinisibrothers, and dispatcher J. C. List agreed to dogeneral maintenanceand yard work in return for amonthly rent of $50. The house was thereafter oc-cupied by these employees, Delutis, and the Em-ployer'sover-the-road drivers away from theirhome terminal.In finding merit in the Petitioner's objection thattheEmployer subsidized the living expenses ofLucas and the Sinisi brothers, the hearing officerrejected the Employer's contention that the deci-sion to obtain the "company house" was basedupon business considerations. In concluding that4 In or around the second week of September, EveretteBowers trans-ferred to the Gloucesterterminal fromAltoonaThehearingofficerfound no probative evidence that these three employees were temporaryemployees and recommended that thechallengesto their ballots be over-ruledb The credited testimony of Delutis reveals that the Employer was in-curring between $1200-$1400 per monthinmotel expensesfor the over-the-road drivers alone281NLRB No. 83 WARD TRUCKING CORP.Delutis recommended and that Burns made the de-cision to rent the house, 6 the hearing officer founditinherently improbable that while the ownerswere implementing a major cost-efficiency projecttheywould have told Bums to reduce motel ex-penses at only one of its terminals,and thus con-cluded that Bums was not concerned with savingcosts when he decided to rent the house.The hear-ing officer also relied on the fact that after theelection thedriverswere no longer required toremain in the house, and that Bums admitted thathis decision to keep the house was motivated inpart byhis desire to providea benefit toLucas andthe Sinisi brothers.While recognizing that the Em-ployerhas a single-family home near its Altoonafacility, thehearing officer distinguished that situa-tion by noting that the Employer rented the prop-erty to employees on a long-term basis at a fairmarket value.The hearing officer also distin-guished the Employer's dormitory at its Little Fallsterminal by finding it was used primarilyby over-the-road drivers.7Contrary to thehearingofficer,we fmd that theEmployer has established that its decision to obtainthe "company house"was justified by business rea-sons and was not a significant departure from itspast practice. As revealedby the record,the Em-ployer's policywas to pay the living expenses of itsover-the-road driverswhen theywere away fromtheir home terminal.As furtherfound by the hear-ingofficer,theEmployer had an open-endedpolicy of payingfor theboarding expenses of re-cently transferred employees,withthe length ofsuch payments determined by Burns on a case-by-case basis.Prior toSeptember 1984,the Employ-er's housing needs forits driversand other employ-ees in Gloucester weremet byusing the Glouces-ter CityInn, and the record reveals that Delutis, aswell as Bums, felt that these costs were substantial.Thusby obtaining the "company house" for $650per month and charging its four employees $50 amonth to rent the premises,the Employer was ableto substantially reduce its hotel expenditures whilestillproviding for the housing needs for its man-agement personnel and over-the-road drivers, aswell as those of the recent transferees.Thus, wefind the Employer has established that its decisionto obtain the "company house" was made for le-gitimate business reasons.6 Burns had suggested that the employees stay in the trailer owned andoccupied by employee Everette Bowers, who would be shortly transfer-ring to the Employer's Gloucester operations.Delutis disagreed with thisidea and recommended renting a house.TWe also note that the hearing officer in recommending that this por-tion of the objection be sustained also erroneously relied on events occur-ring after the election.543Furthermore,we cannot conclude that the Em-ployer's decision to allow the three transferees torent the"company house" for $50per month is thetype of benefit reasonably calculated to influencethe employees in the choice of their bargainingrepresentative.8 Prior to the Employer's renting ofthe "company house," the Employer had a policyof lodging its employees,both transferees and over-the-road drivers, at hotels and motels.Here, theEmployer lodged the transfereesfor 4to 6 weeksat the GloucesterCityInn,with employee Lucasoccupying a single room and the Sinisi brothers oc-cupying at various times either single rooms orsharing a room. After obtaining the three-bedroom"company house"inSeptember,however, thetransferees shared the house with the Employer'smanagement personnel. The house was also occu-pied at different timesby various over-the-roaddrivers.During this period,the transferees, in addi-tion to paying the rent, performed housekeepingchores such as changing sheets and towels,makingbeds,mopping floors,vacuuming, washing dishes,and performing lawn maintenance services. Fur-ther, the record evidence is uncontroverted thatthe house was unfurnished,dirty, and in need ofrepair.Given that the Employer's decision toobtain the "company house" resulted in employeeshaving to pay rent and perform chores in exchangefor an apparently less desirable living arrangement,we do not fmd that the Employer's decision wasreasonably calculated to influence the electionresult.Finally,we note that it was not unprecedentedfor the Employerto providesome form of free orsubsidized housing for its transferred employees.The recordreveals that the Employer had a pastpractice of providing free housing to its employeesfor prolonged periods of time.Duringthe first 2weeks of the opening of the Employer's Allentownoperation, the Employer housed its recently trans-ferred employees in a motel.Subsequently,the Em-ployer converted a part of the second floor of theterminal into living quarters for them.Such con-version involved the installation of showers, newwiring and plumbing,a kitchen,and household fur-nishings.The creditedtestimony shows that theEmployer's operationsfieldrepresentative lived atthis newly convertedfacility forseveralmonths.Other transferred employeeslived at the facility foras long as 14 months. Significantly,there,unlikethe instant case,the employeesdid not pay theEmployer for the privilege of staying there, nordid theyhave to perform maintenance or upkeepon the living quarters.Under thesecircumstances6 BaltimoreCateringCo., 148 NLRB 970, 973 (1964). 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe conclude, contrary to the hearing officer, thatthe Employer did not engage in objectionable con-duct by allowing employees Lucas and John andMichael Sinisi to stay in the "company house" fora rent of $50 per month. We therefore reverse thehearing officer's fording on thisissue.2.Contraryto the hearing officer,we also findthat the Employer did not engage in objectionableconduct by providing certain benefits to newlytransferredemployeeEveretteBowers.Bowersbegan working for the Employer at its Altoona fa-cility in November 1973 as an over-the-road driver.Thereafter, he was laid off for certain periods oftime and also worked as a dock employee. Hebegan working in the Gloucester terminal duringthe second week of September 1984. Upon histransfer,he received the following benefits on anopen-ended basis:$25 per week for meals, $25 perweek for lodging,$110 for expenses for a weeklyreturn home,and access to the Employer's proper-ty to parkhis camper.Finding that the Employer had a policy of pro-viding a $25-per-week meal allowance for at least 2weeks and open-ended lodging costs with thelength of time determined by Bums on a case-by-case basis,the hearing officer rejected the Employ-er's assertion that the benefits were conferred in ac-cordance with the Employer's past practice andpolicy, or that the benefits were provided for busi-ness reasons.Noting that employees Lucas andJohn and Michael Sinisi each received meal allow-ances for 2 weeksand motel expenses and lodgingexpenses for approximately 6 weeks,the hearingofficer concluded that theopen-ended benefit andmileage allowance were given to Bowers to influ-ence the votes of employees in the election.9 Inreaching this conclusion,the hearing officer reliedon the lack of record evidence that Charlie Goon,who transferred from Altoona to Milton, receivedany mileage allowance. The hearing officer alsonoted that Bowers testified that he did not knowwhy he received the money for an extendedperiod.It is undisputed that during the critical periodthe Employer was involved in a significant reorga-nization of its operations that would result in thelayoff of drivers and dockmen from the Altoonaterminal.Consequently,the employees working atthe Altoona terminal were told they could continuetheir employment by transferring to one of eightother terminals.The record reveals,and the hear-ing officer found,that in course of these reorgani-9The hearing officer found that the Employer did not engage in ob-jectionable conduct by allowing Bowers to keep his camper on the Em-ployer'sproperty.No exceptions were filed to this part of the hearingofficer's report.zation efforts,transfer benefits were offered to em-ployees who chose to transfer.Since Bowers wasnear the bottom of the seniority list, and because ofthe limited number of hours available at the Altoo-na facility,he stated that he welcomed the oppor-tunity to transfer.It is also clear from the record,however,that Bowers preferred to work in Altoo-na because his family lived there.The credited tes-timony of Bowers also reveals that he was offeredthe option of transferring to any number of termi-nals,was never informed that his transfer opportu-nitieswere limited to the Gloucester terminal, andwas never given any indication that the offer ofbenefits he received would not be available if hetransferred to a different terminal. Moreover, thebenefits granted to Bowers were not clearly a de-parture from the Employer's past practice.Whilethe hearing officer relied on the lack of record evi-dence that Charlie Goon received mileage allow-ances during his transfer from Altoona to Milton,we note that Goon's situation was distinguishablein that while he was on a temporary transfer fromAltoona to Scranton,he decided that he would nottransfer from Altoona.Thus,we cannot concludethat the lack of evidence concerning mileage reim-bursements to Goon establishes that the Employergranted the mileage allowance to Bowers for animproper purpose- 10Nor can we conclude that the Employer's provi-sion to Bowers,on an open-ended basis, of $25 perweek for lodging warrants a finding that the Em-ployer engaged in objectionable conduct.While thehearing officer noted that meal and lodging bene-fitswere paid to Bowers while the latter was livingin his trailer, we note that,contrary to the hearingofficer's fording,Burns did not clearly admit thatother employees who had lived in trailers on theEmployer's premises were paid only their regularwages.Rather,Burns testified,in response to thehearing officer'squestions, that those employeeswere paid their normal wages and benefits.11Addi-10Operations Manager Wilkins testified that two transferees workingat the Allentown terminal traveled home on most weekends and did not,toWilkins'knowledge,receive mileage allowances.We also note, how-ever,that the numerous documents introduced by the Employer, whichwere received into evidence without objection,show that the Employerat various tunes and for unspecified reasons has reimbursed its employeesfor mileage.In reaching our conclusion here, we note the qualified natureofWilkins' testimony and that the facts concerning the other two em-ployees were not further developedWe conclude, considering all theevidence here, that it has not been demonstrated that the granting of themileage allowance to Bowers was objectionable conduct.I rThe record reveals that Burna testified that those employees werepaid"their normal benefits to stay there," and were"paid whatever bene-fits they would have got even if they hadn't of slept there or not." Thus,while it is unclear as to exactly what his testimony means,it is clear fromthe record that Burns' testimony was not an admission that the employeesreceived only their regular wages. WARD TRUCKING CORP.tionally, the creditedtestimony of Operations Man-agerWilkins establishesthatthe Employer has onoccasionpaidemployees"expenses"that the em-ployees did notactually incur.Thus, the recordshows thatuponthe transfer of employees Epplyand Cunninghamto the Employer's Allentown ter-minal, theEmployer provided each employee witha check for the full costof motel expenses eventhough the Employerwas awarethat the employ-ees incurred no expensesbecause theystayed in theAllentownterminallivingquartersfreeofcharge.12In lightof the foregoing,we cannotconcludethat the Employer'sdecisionto provide open-ended meals,lodging,and mileage allowances toBowers, a long-time employee, isthe typeof bene-12Nor do we find persuasive the hearing officer's attempt to distin-guish the benefits paid in the past on the grounds they were paid in alump sum form.545fit reasonably calculated to influence the votes ofemployees in the election.Accordingly,we over-rule the Petitioner's objection in its entirety.DIRECTIONIT IS DIRECTED that the Regional Director forRegion 4 shall,within 10 days from the date of thisDecision,Direction,and Order,open and countthe ballotsof Gary Lucas,Michael Sinisi, JohnSinisi, and Everette Bowers, and prepare and serveon the parties a revised tally of ballots.Thereafter,the Regional Director shall issue the appropriatecertification.ORDERIt is ordered that the above-entitled matter be re-ferred to the Regional Director for Region 4 forfurther processing consistent with this Decision,Direction,and Order.